Exhibit 10.2

 

THIS CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”) AND THE SECURITIES THAT MAY BE
ACQUIRED PURSUANT TO THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE OFFERED,
SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF WITHIN
THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON,
OTHER THAN DISTRIBUTORS (AS DEFINED IN REGULATION S PROMULGATED UNDER THE
SECURITIES ACT), IN THE ABSENCE OF SUCH REGISTRATION, UNLESS SUCH TRANSACTION IS
EXEMPT FROM OR NOT SUBJECT TO REGISTRATION UNDER THE SECURITIES ACT, AND HOLDER
HAS, IF REQUIRED BY THE COMPANY, DELIVERED AN OPINION OF COUNSEL TO THAT
EFFECT.  BY ACCEPTING THIS NOTE, HOLDER REPRESENTS, AMONG OTHER THINGS, THAT IT
IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) OF THE SECURITIES ACT) AND
IS NOT A U.S PERSON, AND IS ACQUIRING THIS NOTE AND WILL ACQUIRE ANY CONVERSION
SHARES (AS DEFINED HEREIN) OUTSIDE THE U.S. AND IN ACCORDANCE WITH REGULATION S,
AND WILL NOT ENGAGE IN ANY HEDGING TRANSACTIONS WITH RESPECT TO THIS NOTE OR THE
COMMON STOCK OF THE COMPANY PRIOR TO THE EXPIRATION OF THE DISTRIBUTION
COMPLIANCE PERIOD (AS DEFINED HEREIN) EXCEPT IN COMPLIANCE WITH THE SECURITIES
ACT.  ISSUANCE OF THE CONVERSION SHARES IS CONDITIONED UPON THE CONTINUED
AVAILABILITY OF REGULATION S IN RESPECT OF HOLDER AT TIME OF CONVERSION, OR THE
AVAILABILITY TO HOLDER OF ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE ACT IN RESPECT OF SUCH ISSUANCE.

 

CONVERTIBLE PROMISSORY NOTE

 

 US $                  

 

                    , 2008

 

FOR VALUE RECEIVED, Osiris Therapeutics, Inc. , a Delaware corporation (the “
Company “), having an address of 7015 Albert Einstein Drive, Columbia, MD,
U.S.A., hereby promises to pay to the order of                                 
(the “ Holder “), at the offices of Holder at                                 
or such other place as may be designated by Holder to the Company in writing,
the aggregate principal amount of
                                                     U.S. Dollars
($                   ) (the “ Principal “) together with accrued and unpaid
interest, upon the terms and conditions hereinafter set forth.

 

1.                                       Payment Terms.  The Company promises to
pay to Holder the Final Payment Amount (as hereinafter defined) on November 30 ,
2009 (the “ Maturity Date “), unless this Note is earlier redeemed by the
Company or converted into Common Stock (as hereinafter defined) of the Company,
pursuant to Section 3 hereof, as applicable.  All accrued and unpaid interest
shall be due and payable in accordance with Section 2 hereof.  All payments
hereunder shall be made in lawful money of the United States of America. Payment
shall be credited first to the accrued and unpaid interest then due and payable
and the remainder to Principal.  “Final Payment Amount” means an amount equal to
the sum of the total unpaid Principal plus any accrued and unpaid interest.

 

2.                                       Interest.  Interest on the outstanding
portion of Principal of this Note shall accrue at a rate of two percent (2%) per
annum.  All computations of interest shall be made on the basis of a 360-day
year for actual days elapsed.  All accrued interest shall be due and payable in
cash on the Maturity Date,  the Redemption Date (as hereinafter defined) or
Conversion Date (as hereinafter defined), as the case may be, in each case in
accordance with the terms and conditions of this Note. Any accrued but unpaid
interest will be paid in cash at the time of conversion. If the Maturity Date,
the Redemption Date or the Conversion

 

March      , 2008 Convertible Promissory Note

 

1

--------------------------------------------------------------------------------


 

Date, be on a day that is not a business day, payment of any amounts due and
payable on such date shall be effected on the immediately following business
day.

 

3.                                       Conversion or Redemption of this Note .

 

(a)                                 
                                                Conversion.  This Note is
convertible into shares of Common Stock at any time at the sole discretion of
the Holder. Upon receipt of a written request for conversion of this Note upon
the Company, the “Conversion Date,” this Note shall be converted in its entirety
and not in part into shares of the Common Stock.  The number of shares of Common
Stock to which Holder shall be entitled upon such conversion shall be equal to
the sum of the total unpaid principal divided by the Closing Price of the Common
Stock, as reported on the NASDAQ Global Market on March       , 2008 (the “Note
Conversion Rate”). Any accrued but unpaid interest will be paid in cash at the
time of conversion. For purposes of this paragraph 3(a), the term Closing Price
shall mean, as reasonably determined by the Company, the reported closing price
on the NASDAQ Global Market on March       , 2008.

 

(b)                                
                                                Redemption.  This Note may be
redeemed by the Company at any time by payment to Holder in immediately
available funds of the sum of the total unpaid principal plus any accrued but
unpaid interest.  The Company must provide written notice to Holder not less
than 30 days prior to the effective date of such redemption (the “Redemption
Date”).

 

©                                     
                                                No Fractional Shares.  The
number of Common Shares resulting from a conversion of this Note pursuant to
Section 3(a) above shall be rounded up to the next higher integral share of
Common Stock, and no fractional shares shall be issuable by the Company upon
conversion of this Note.  Conversion of this Note shall be deemed payment in
full of this Note and this Note shall thereupon be cancelled.

 

4.                                       The indebtedness evidenced hereby ranks
pari passu in right of payment to the indebtedness evidenced from time to time
by the other of the Offered Notes (as defined below) and to any other
convertible debt securities of the Company now or hereafter existing and so
providing, and the indebtedness evidenced hereby ranks senior in right of
payment to all classes and series of the Company’s capital stock.  By accepting
this Note the Holder does expressly consent to the aforesaid ranking in right of
payment and agrees to perform, from time to time, such acts, and to execute,
acknowledge and/or deliver such other instruments, documents and agreements, as
may from time to time be requested by the Company, or as may from time to time
otherwise be reasonably requested, necessary or required, to so confirm or
provide.

 

5.                                       Representations and Warranties of the
Company.  The Company represents and warrants to Holder as follows:

 

(a)                                 
                                                The execution and delivery by
the Company of this Note (i) are within the Company’s corporate power and
authority, and (ii) have been duly authorized by all necessary corporate action.

 

(b)                                
                                                This Note is a legally binding
obligation of the Company, enforceable against the Company in accordance with
the terms hereof, except to the extent that (i) such enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights, and (ii) the
availability of the remedy of specific performance or in injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefore may be brought.

 

2

--------------------------------------------------------------------------------


 

6.                                       Use of Proceeds.  The proceeds received
by the Company from the sale of this Note shall be used by the Company for
working capital, redemption or repayment of debt or other general corporate
purposes.

 

7.                                       No Waiver in Certain Circumstances.  No
course of dealing of Holder nor any failure or delay by Holder to exercise any
right, power or privilege under this Note shall operate as a waiver hereunder
and any single or partial exercise of any such right, power or privilege shall
not preclude any later exercise thereof or any exercise of any other right,
power or privilege hereunder.

 

8.                                       Certain Waivers by the Company.  Except
as expressly provided otherwise in this Note, the Company and every endorser or
guarantor, if any, of this Note waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, and assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral available to Holder, if any, and
to the addition or release of any other party or person primarily or secondarily
liable.

 

9.                                       No Unlawful Interest.  Notwithstanding
anything herein to the contrary, payment of any interest or other amount
hereunder shall not be required if such payment would be unlawful.  In any such
event, this Note shall automatically be deemed amended so that interest charges
and all other payments required hereunder, individually and in the aggregate,
shall be equal to but not greater than the maximum permitted by law.  As a
condition to its obligation to make any payment of interest hereunder without
withholding as may otherwise be required under applicable U.S. tax laws, the
Company may require that the Holder submit to the Company a properly completed
IRS Form W-8 or similar or successor form sufficiently demonstrating to the
reasonable satisfaction of the Company that no such withholding is required.

 

10.                                 Representations, Warranties and Covenants of
Holder .  By accepting this Note, Holder represents and warrants to the Company,
and agrees, as follows:

 

(a)                                 
                                                The principal address of Holder
is outside of the United States, and Holder is not a U.S. Person as such term is
defined and used in Regulation S.

 

(b)                                
                                                At the time the “buy” order was
originated in respect of Holder’s acquisition of this Note, Holder was outside
of the U.S., and Holder is outside the U.S. as of the date of the execution and
delivery of this Note by Holder.  No offer to acquire this Note was made to
Holder or its representatives inside the United States.

 

(c)                                 
                                                Holder is an “accredited
investor” within the meaning of Rule 501(a) under the Securities Act.

 

(d)                                
                                                Holder is acquiring this Note
and will acquire any Conversion Shares for his/her/its own account, not on
behalf or for the account of any U.S. Person, and neither the purchase of this
Note nor the acquisition of the Conversion Shares has been pre-arranged with a
purchaser in the U.S.

 

(e)                                 
                                                The Holder will make all resales
of this Note and any Conversion Shares only outside of the United States in
compliance with Regulation S, or pursuant to a registration statement under the
Securities Act, or pursuant to an available exemption from registration under
the Securities Act.  Specifically, Holder will not resell this Note or any
Conversion Shares to any U.S. Person or within the United States prior to the
expiration of one year (the “Distribution Compliance Period “) after the closing
of the offering to which this Note relates, except pursuant to registration
under the Securities Act or an exemption from registration under the Securities
Act.

 

3

--------------------------------------------------------------------------------


 

(f)                                   
                                                Holder will not engage in any
hedging transactions with respect to this Note or the Common Stock of the
Company at any time prior to the expiration of the Distribution Compliance
Period, except in compliance with the Securities Act.

 

(g)                                
                                                The Company is and will be
relying on the truth and accuracy of Holder’s representations, warranties,
agreements, acknowledgements and understandings as set forth herein, in order to
determine the applicability of such exemptions and the suitability of Holder and
his/her/its acquisition of the Note and Conversion Shares upon conversion
hereof.

 

(h)                                
                                                Holder has been furnished with,
or has acquired, copies of all of the documents filed by the Company with the
United States Securities and Exchange Commission during the twelve months prior
to the date hereof, as well as all other documents made available by the Company
for public dissemination during the same period, including, but not limited to,
press releases, and Holder has been provided all necessary and appropriate
information about the Company to make an informed investment decision with
respect to the acquisition of this Note.

 

(i)                                    
                                                Holder has sufficient knowledge
and experience in financial and business matters and is capable of evaluating
the risks and merits of Holder’s investment in the Company; Holder has been
provided the opportunity to make all necessary and appropriate inquiries of the
Company regarding Company’s business and associated risks, and Company has
complied with all such requests; and Holder is able financially to bear the risk
of losing Holder’s full investment in this Note.

 

(j)                                    
                                                The Note is being acquired and
any Conversion Shares will be acquired in a transaction not involving a public
offering within the United States within the meaning of the Securities Act, and
Holder understands that this Note has not been and will not be, and any
Conversion Shares have not been and may not be, registered under the Securities
Act or registered or qualified under any the securities laws of any state or
other jurisdiction, are and will be “restricted securities” and cannot be resold
or otherwise transferred unless they are registered under the Securities Act,
and registered or qualified under any other applicable securities laws, or an
exemption from such registration and qualification is available.  Prior to any
proposed transfer of this Note or any Conversion Shares, Holder shall, among
other things, give written notice to the Company of Holder’s intention to effect
such transfer, identifying the transferee and describing the manner of the
proposed transfer and, if requested by the Company, accompanied by
(i) investment representations by the transferee similar to those made by Holder
in this Section 10 and (ii) an opinion of counsel satisfactory to the Company to
the effect that the proposed transfer may be effected without registration under
the Securities Act and without registration or qualification under applicable
state or other securities laws.  Each certificate for any Conversion Shares
shall bear a legend  similar to that set forth on Page 1 of this Note (insofar
as applicable) and otherwise referring to reiterating the restrictions on
transfer and other terms hereof applicable to the Conversion Shares upon
issuance.

 

(k)                                 
                                                Holder understands that no U.S.
federal or state government or agency has passed on or made any recommendation
or endorsement of offering for sale or the sale of this Note, or with respect to
the Conversion Shares.

 

(l)                                    
                                                Holder acknowledges that this
Note is one of several similar notes (collectively the “ Offered Notes ”) in the
aggregate principal amount of up to $10000,000, or at the option of the Company,
a greater amount; and that there is no restriction imposed hereby upon the
Company in respect of the incurring by the Company of additional debt or the
issuance by the Company of additional debt or equity securities, or otherwise.

 

4

--------------------------------------------------------------------------------


 

11.                                 Anti-dilution.  If the Company executes a
stock split, reverse stock split, or re-capitalization, or makes a dividend or
other distribution in cash or shares on Common Stock, or reclassifies all or
part of its outstanding Common Stock (any of the foregoing a “ Dilution
Transaction ”), the Note Conversion Rate and Threshold Amount specified in
Section 3(a) above shall each be equitably and proportionately adjusted so that
this Note shall be converted as of the same date as it would have otherwise
converted had such Dilution Transaction not occurred, and so that the Holder of
this Note shall upon conversion following a Dilution Event be entitled to
receive the number and kind of shares of Common Stock that such Holder would
have owned or have been entitled to receive immediately prior to the happening
of a Dilution Transaction and then, following such conversion, subsequently
subjected to the effect thereof.

 

12.                                 Registration.   Upon the request of Holder
or of any holder of any of the other Offered Notes (collectively, the “ Offered
Noteholders” following the first to occur of the conversion of this Note and the
conversion of any of the Offered Notes and the issuance of Conversion Shares
hereunder or thereunder and as defined therein, and provided that the Company
shall then be, or if not, at such time thereafter as the Company shall become,
eligible to effect the registration pursuant to the Securities Act of the shares
of Common Stock issued or issuable hereunder or upon conversion of the other
Offered Notes (collectively, the “ Registrable Securities ”) on Form S-3 or on
another  “short form” registration statement, the Company shall use commercially
reasonable efforts to effect registration pursuant to the Securities Act, of the
Registrable Securities or the resale thereof by the Offered Holders on Form S-3
or on another short form registration statement.  The Company shall have no
obligation hereunder to effect any such registration at any time which, as
determined by the Company, neither Form S-3 nor any other similar short-form
registration statement is available therefor, nor shall the Company have any
obligation to maintain the effectiveness of such registration statement for more
than one year.  The Company may delay the filing of any such registration
statement as a result of constraints or restrictions under applicable law so
requiring as determined by the Company, or suspend the effectiveness of any such
registration statement and/or require by written notice that the Offered
Noteholders immediately cease sales of shares in the event that from time to
time (i) the Company files another registration statement (other than a
registration statement on Form S-8 or its successor form) under the Securities
Act for a then pending or anticipated public offering of its securities, or
(ii) an event has occurred, or the Company has entered into a transaction, which
the Company determines in good faith must be disclosed in order for the Company
to comply with the public disclosure requirements imposed on the Company under
the Securities Act.  The Company shall not be required to include any
Registrable Securities in any such registration statement unless the Holder
(i) provides to the Company in a timely manner such information regarding the
Holder as is required by the Securities Act to be included in the registration
statement or provided to the Company, (ii) shall have provided to the Company
its written agreement (x) to indemnify the Company and each of its officers,
directors and agents against, and to hold the Company and its officers,
directors and agents harmless from, any losses, claims, damages, expenses or
liabilities (including reasonable attorneys fees) to which the Company or any of
its officers, directors or agents may become subject by reason of any statement
or omission in the registration statement made in reliance upon, or in
conformity with, a written statement by such Holder furnished pursuant hereto or
any failure of Holder to comply with the provisions of this Section 12, and
(y) to report to the Company sales made pursuant to the registration statement.

 

13.                                 Security Interest.  The Company’s
obligations under this Note and the other Offered Notes are secured by a grant
of, and the Company does hereby grant to the Holder (and has similarly granted
or is or will similarly grant to the other Offered Noteholders in respect of the
obligations under the other Offered Notes), subject to the terms, provisions and
limitations hereof, a security interest in (the “Collateral”) all tangible and
intangible assets of the Company now existing or hereafter arising (together
with products and proceeds), other than and in any event excluding :

 

(i) all tangible and intangible assets which are the subject of any security
interest previously granted by the Company which would prohibit or conflict with
a grant of a security interest hereunder or under the other Offered Notes, and
in any event and without regard to whether or not so prohibited or conflicting,
excluding all tangible and intangible assets which are the subject of a security
interest previously granted by the Company in favor of Boston Scientific
Corporation, and

 

5

--------------------------------------------------------------------------------


 

(ii) whether now or hereafter existing or arising, all (a) leases and other
contracts, (b) licenses (including licenses to software and intellectual
property), (c) rights of the Company under such leases, other contracts and
licenses, (d) property, if any, that is or becomes the subject of such leases,
other contracts or licenses, and (e) without limiting (a) through (c),
collaborative arrangements by and between the Company and any third party and
any and all interests or rights of the Company in respect of the assets related
thereto.

 

The security interest granted hereby, and any corresponding lien, is and shall
be further subject and subordinate to any security interest and lien granted by
the Company in the Collateral and established at any time or from time to time
in the future as part of any financing arrangements that may be entered into by
and between the Company and any bank or financial institution, and shall rank
pari passu and shall be deemed hereby and thereby to be spread with the security
interests otherwise granted and liens established or created in the Collateral
pursuant to or as contemplated by the other Offered Notes or any other
convertible debt securities of the Company as may be issued from time to time
and which so expressly provide, and the Holder by accepting this Note does
hereby expressly consent thereto, it being the intention of the Company and the
Holder that the security interest hereby granted, and any corresponding lien
established or created, shall rank in right of priority (subject in any event to
the limits and exclusions otherwise herein provided) in respect of the
Collateral senior only to the general unsecured indebtedness and other unsecured
obligations of the Company now or hereafter existing, pari passu with the
security interests granted and liens established or created pursuant to or as
contemplated by the other Offered Notes and any other convertible debt
securities of the Company as may be issued from time to time and which so
expressly provide, and junior to any other lien created or security interest
granted by the Company.

 

In the event Company fails to perform any of its repayment obligations under
this Note, and such default is continuing for a period of 10 business days after
written notice from Holder to the Company (“Default”), Holder may accelerate
repayment of the Principal plus any accrued interest and exercise, without
further notice, all rights and remedies under this Note or enforce any rights
otherwise available.  In the case of such Default, Holder shall give the Company
not less than 60 business days prior written notice of its intended disposition
of the Collateral; provided, however, if Company cures such Default prior to
expiration of such notice period, Default will be not deemed to have occurred
and Holder shall have no rights to accelerate repayment or enforce the
Collateral.  For the purpose of enforcing any and all rights and remedies under
this Note, Holder may (i) require the Company to, upon Holder’s easonable
request, assemble all or any part of the Collateral as directed by the Holder
and make it available to Holder during normal business hours at the Company’s
headquarters, (ii) to the extent permitted by applicable law, enter, without
breach of the peace, any premises where any such Collateral is or may be located
and, reasonably seize and remove such Collateral from such premises,
(iii) direct the Company to reasonably provide relevant information from the
Company’s books and records relating to the Collateral, and (iv) prior to the
disposition of any of the Collateral, store or transfer the Collateral, process,
repair or recondition such Collateral or otherwise prepare it for disposition in
any manner and to the extent Holder deems reasonably appropriate. 
Notwithstanding anything to the contrary herein, the security interest granted
hereby is expressly limited to the Final Payment Amount outstanding under this
Note and Holder shall exercise the foregoing rights in such a fashion so as to
minimize disruption to Company and its business operations and only to the
extent necessary to recover such unpaid Final Payment Amount.  Holder and the
Company shall work in good faith to effectuate the intent of the previous
sentence.  The security interest granted hereby and any corresponding lien
created or established, shall terminate and expire upon payment in full of the
Final Payment Amount or upon the occurrence of the Conversion Date, which ever
first occurs, and without further action on the part of the Company or Holder. 
Holder will execute any documents or instruments the Company may reasonably
request to evidence such expiration.  All rights and remedies of the Holder
hereunder shall be exercised in a manner which recognizes rights of the other
Offered Noteholders in respect of the Collateral and in respect of the lien and
payment priority provided for hereunder.

 

By acceptance of this Note, Holder acknowledges and agrees that (i) certain
assets of the Company are excluded from the security interest granted hereby,
(ii) the security interest granted to Holder

 

6

--------------------------------------------------------------------------------


 

pursuant hereto, and any corresponding lien created or established, is and shall
be subject and subordinate to any lien and security interest heretofore or
hereafter granted by the Company or created and established as part of any
financing arrangement that may be entered into by and between the Company and
any bank or financial institution and, subject in any event to the limits and
exclusions otherwise herein provided, such lien and security interest shall rank
senior only to the general unsecured indebtedness and other unsecured
obligations of the Company now or hereafter existing, (iii) the Company is
issuing or may issue the other Offered Notes, and in addition thereto may also
issue from time to time in the future other convertible debt securities, and has
granted or may grant in connection with the issuance of the other Offered Notes
or such other convertible debt securities, security interests in the Collateral
which may, and the lien in respect of which may, rank pari passu in priority
with the security interest granted hereby, and Holder does hereby consent to the
grant by the Company of such security interests and the establishment and
creation of such liens.  Holder shall perform, from time to time, such acts, and
shall execute, acknowledge and/or deliver such other instruments, documents and
agreements as the Company reasonably may request in order to consummate the
transactions provided for in this Note.  Without limiting the foregoing, by
accepting this Note the Holder does expressly consent to the aforesaid ranking
in respect of lien priority and subordination and agrees to perform, from time
to time, such acts, and to execute, acknowledge and/or deliver such instruments,
documents and agreements, as may from time to time be requested by the Company,
or as may from time to time otherwise be reasonably requested, necessary or
required, to so confirm or provide.

 

14.                                 Miscellaneous.  No modification, rescission,
waiver, forbearance, release or amendment of any provision of this Note shall be
made, except by a written agreement duly executed by each of the Company and
Holder.  This Note may not be conveyed, assigned or transferred by Holder
without the prior written consent of the Company.  Any permitted subsequent
Holder of this Note shall be deemed, by accepting this Note, to have made and
reaffirmed to the Company each and every of the acknowledgements, consents,
agreements, representations, warranties and covenants of the original Holder
hereof.  All notices hereunder shall be in writing and be deemed given if
personally delivered, sent by overnight courier (provided proof of delivery is
received) or sent by telecopy (provided a confirmation of transmission is
received) at the addresses of the respective parties set forth in the initial
paragraph of this Note or such other address as either party shall notify the
other of from time to time.  The Company hereby submits to personal jurisdiction
in the State of Maryland, consents to the jurisdiction of any competent state or
federal district court sitting in the County of Montgomery County, Maryland, and
waives any and all rights to raise lack of personal jurisdiction as a defense in
any action, suit or proceeding in connection with this Note or any related
matter.  This Note shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Maryland, without reference to
conflicts of law provisions of such state.

 

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed and
delivered by a duly authorized officer as of the date first above written.

 

 

Osiris Therapeutics, Inc.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED as of the date first above written:

 

 

 

 

 

Holder:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------